[Cite as State v. Whitman, 2021-Ohio-4510.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                   SANDUSKY COUNTY


State of Ohio                                            Court of Appeals No. S-21-003

        Appellee                                         Trial Court No. 20 CR 817

v.

Trevin Whitman                                           DECISION AND JUDGMENT

        Appellant                                        Decided: December 22, 2021

                                                   *****

        Beth Tischler, Sandusky County Prosecuting Attorney, and
        Alexis M. Otero, Assistant Prosecuting Attorney, for appellee.

        Catherine R. Meehan, for appellant.

                                                   *****

        ZMUDA, P.J.

                                              I.   Introduction

        {¶ 1} Appellant, Trevin Whitman, appeals the judgment of the Sandusky County

Court of Common Pleas, sentencing him to 85 months in prison after he pled guilty to
five counts of unlawful sexual conduct with a minor. Finding no error in the proceedings

below, we affirm.

                       A.       Facts and Procedural Background

       {¶ 2} On October 16, 2020, appellant was indicted on one count of rape in

violation of R.C. 2907.02(A)(1)(b), a felony of the first degree, and five counts of

unlawful sexual conduct with a minor in violation of R.C. 2907.04(A), felonies of the

fourth degree. These charges were based upon appellant’s sexual contact with a minor,

K.P. (whose date of birth is June 12, 2007) over a two-month period from June 1, 2020,

through July 31, 2020. The rape charge was premised upon sexual contact that occurred

from June 1, 2020, through June 11, 2020, while K.P. was not yet 13 years old. The

remaining counts all involved sexual contact that took place after K.P.’s thirteenth

birthday.

       {¶ 3} On October 26, 2020, appellant appeared before the trial court for

arraignment. He entered a plea of not guilty to the charges contained in the indictment,

and the matter proceeded through pretrial discovery and motion practice. Following

successful plea negotiations, on January 14, 2021, appellant came before the trial court

for a change of plea hearing.

       {¶ 4} During the plea hearing, the state informed the trial court of the parties’ plea

agreement, under which appellant agreed to plea guilty to all five counts of unlawful

sexual conduct with a minor in exchange for the state’s dismissal of the rape charge.



       2.
Appellant’s trial counsel agreed with the state’s recitation of the plea agreement, and the

trial court’s attention then shifted to appellant. Appellant indicated his desire to plead

guilty as described by the state, and a Crim.R. 11 colloquy ensued.

       {¶ 5} At the beginning of the plea colloquy, the trial court reviewed the plea form

with appellant. This plea form advised appellant that he was entering a guilty plea to five

counts of unlawful sexual conduct with a minor, all of which were felonies of the fourth

degree. The form also advised appellant that he could be sentenced “to prison for a term

of 6-18 months for each count of a fourth degree felony.” The form did not include

notification of the potential for consecutive sentences. Similarly, the trial court orally

advised appellant that it “could sentence [him] to prison for a term of 6 to 18 months for

each count of a fourth degree felony,” but made no mention of consecutive sentencing

during the colloquy.

       {¶ 6} After ensuring appellant understood the rights he was waiving by pleading

guilty to five counts of unlawful sexual conduct with a minor, the trial court accepted

appellant’s plea, found him guilty of all five counts, and continued the matter so that a

presentence investigation report could be prepared prior to sentencing.

       {¶ 7} On March 25, 2021, appellant appeared for sentencing. At the outset of the

hearing, appellant’s trial counsel voiced a concern that the trial court judge may have

previously represented the victim in this case as a guardian ad litem. The trial court

responded by stating that it had “no recollection of that.” Furthermore, the prosecutor for



       3.
the state indicated: “The victim’s mother is present in the courtroom today. I did discuss

it with her, and she had absolutely no memory of that. She recognized you as being the

Judge in this case and not from any prior interaction.” The trial court then inquired of

appellant’s trial counsel as to whether she could identify a time frame in which the

alleged representation might have taken place. Counsel could not provide a definitive

time frame. Ultimately, the trial court found that it did not have a conflict of interest, and

the matter proceeded to sentencing.

       {¶ 8} Thereafter, the trial court heard statements from the state, the victim’s

mother, defense counsel, and appellant. The court noted its consideration of the

presentence investigation report, the principles and purposes of felony sentencing under

R.C. 2929.11, and the seriousness and recidivism factors under R.C. 2929.12. The court

further recognized that it was entitled to impose prison sentences for appellant’s sex

offenses under R.C. 2929.13(B)(1)(b), because the offenses were violations of Chapter

2907 of the Revised Code and appellant held a position of oversight over the victim that

obligated him to prevent the offenses from happening.

       {¶ 9} Upon consideration of the foregoing, the trial court found that “this was a

classic case of grooming. [Appellant] was feeding [the victim] drugs. He was there for

her to talk with her and things, so he fostered that relationship as grooming, and,

ultimately, resulted in imposing himself sexually upon the victim.” Consequently, the

trial court ordered appellant to serve 17 months in prison for each of the five counts of



       4.
unlawful sexual conduct with a minor. Furthermore, the court ordered appellant to serve

the 17-month sentences consecutively, for an aggregate prison term of 85 months.

      {¶ 10} The court found, both verbally at the sentencing hearing and in its written

sentencing entry, that consecutive sentences were necessary to protect the public from

future crime or to punish appellant and were not disproportionate to the seriousness of

appellant’s conduct and to the danger he poses to the public. The court also found that at

least two of the multiple offenses committed by appellant were committed as part of a

course of conduct, and the harm caused by two or more of the offenses was so great or

unusual that no single prison term for any of the offenses would adequately reflect the

seriousness of appellant’s conduct.

      {¶ 11} Following sentencing, appellant filed his timely notice of appeal.

                              B.      Assignments of Error

      {¶ 12} On appeal, appellant assigns the following errors for our review:

             Assignment of Error I: The trial court erred when it accepted

      appellant’s guilty plea after failing to notify appellant of the maximum

      penalties during the Crim.R. 11 plea colloquy.

             Assignment of Error II: The trial court erred in sentencing appellant

      to a term of incarceration.

             Assignment of Error III: The trial court erred in sentencing

      appellant to serve consecutive sentences.



      5.
                Assignment of Error IV: Trial counsel was ineffective in violation

         of the Sixth Amendment to the United States Constitution and Ohio

         Constitution by failing to seek a continuance to investigate the conflict of

         interest between the judge and alleged victim and by failing to file an

         affidavit of disqualification.

                                          II.   Analysis

                                  A.      Crim.R. 11 Colloquy

         {¶ 13} In his first assignment of error, appellant argues that his plea was not

knowingly, voluntarily, and intelligently entered because the trial court failed to advise

him of the maximum aggregate prison sentence that could be imposed in the event the

court ordered his individual sentences to be served consecutively.

         {¶ 14} A guilty plea must be made knowingly, intelligently, and voluntarily to be

valid under both the United States and Ohio Constitutions. Boykin v. Alabama, 395 U.S.

238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969); State v. Engle, 74 Ohio St.3d 525, 527, 660

N.E.2d 450 (1996). “To ensure that a defendant enters a plea knowingly, intelligently,

and voluntarily, the trial court is required to engage a defendant in a plea colloquy

pursuant to Crim.R. 11.” State v. Petronzio, 8th Dist. Cuyahoga No. 109823, 2021-Ohio-

2041, ¶ 5, citing State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶

25-26.




         6.
       {¶ 15} Crim.R. 11(C) sets forth the information that a trial court must provide to a

defendant prior to accepting a plea of guilty or no contest. Relevant to the issue at hand,

the rule provides:

              (C)(2) In felony cases the court may refuse to accept a plea of guilty

       or a plea of no contest, and shall not accept a plea of guilty or no contest

       without first addressing the defendant personally either in-person or by

       remote contemporaneous video in conformity with Crim.R. 43(A) and

       doing all of the following:

              (a) Determining that the defendant is making the plea voluntarily,

       with understanding of the nature of the charges and of the maximum

       penalty involved, and if applicable, that the defendant is not eligible for

       probation or for the imposition of community control sanctions at the

       sentencing hearing. (Emphasis added.)

       {¶ 16} When evaluating whether an appellant is entitled to have a plea vacated on

appeal based upon the argument that the trial court failed to comply with Crim.R. 11 and

thus the plea was not knowing, intelligent and voluntary, we consider the following

questions: “(1) has the trial court complied with the relevant provision of the rule? (2) if

the court has not complied fully with the rule, is the purported failure of a type that

excuses [an appellant] from the burden of demonstrating prejudice? and (3) if a showing




       7.
of prejudice is required, has the [appellant] met that burden?” State v. Dangler, 162 Ohio

St.3d 1, 2020-Ohio-2765, 164 N.E.3d 286, ¶ 17.

       {¶ 17} Whether an appellant bears the burden of demonstrating prejudice depends

upon whether the provision of the rule allegedly violated involves a constitutional right or

a non-constitutional right. “If a trial court failed to explain to the appellant the

constitutional rights set forth in Crim.R. 11(C)(2)(c), a reviewing court presumes the plea

was entered involuntarily and unknowingly and a showing of prejudice is not required in

order for the plea to be vacated.” State v. Morgan, 6th Dist. Lucas Nos. L-20-1156, L-

21-1017, L-21-1018, 2021-Ohio-3996, ¶ 16, citing Dangler at ¶ 14. “However, if a trial

court failed to completely explain ‘other “nonconstitutional” aspects of the plea colloquy,

a defendant must affirmatively show prejudice to invalidate a plea.’” Id., quoting

Dangler at ¶ 14. “The test for prejudice is ‘whether the plea would have otherwise been

made.’” Clark at ¶ 32, quoting State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474

(1990).

       {¶ 18} Here, appellant argues that his plea was not knowingly entered because the

trial court did not apprise him of the maximum penalty involved and thus failed to

comply with Crim.R. 11(C)(2)(a). Appellant acknowledges that the trial court properly

informed him of the 18-month maximum prison sentence that could be imposed on each

of his five felonies of the fourth degree. Thus, there is no dispute that the trial court

provided appellant with notification of the maximum penalty involved for each of his



       8.
individual offenses. Nonetheless, appellant asserts that the trial court “failed to notify

[him] that the sentences could run consecutive to one another, making the maximum

penalty ninety months.” In essence, appellant contends that the trial court was required to

inform him of the potential for consecutive sentencing and that the failure to do so means

his guilty plea was not knowing, intelligent, and voluntary.

       {¶ 19} Appellant’s argument is not new. Indeed, the same argument was raised

and rejected by the Ohio Supreme Court over three decades ago in State v. Johnson, 40

Ohio St.3d 130, 132, 532 N.E.2d 1295 (1988). There, the court examined whether trial

courts must notify defendants who plead guilty to more than one offense of the potential

for consecutive sentences in order to comply with a prior version of Crim.R. 11(C)(2)(a),

which required trial courts to ensure defendants had an “understanding of the nature of

the charge and of the maximum penalty involved.” (Emphasis added.)

       {¶ 20} Construing this version of the rule,1 the court held: “Failure to inform a

defendant who pleads guilty to more than one offense that the court may order him to

serve any sentences imposed consecutively, rather than concurrently, is not a violation of

Crim.R. 11(C)(2), and does not render the plea involuntary.” Id. at syllabus. In reaching

its conclusion, the court explained:




1
 Crim.R. 11(C)(2)(a) was amended in 1998 and the word “charge” was changed to
“charges.” See 83 Ohio St.3d xciii, cix (effective July 1, 1998).

       9.
       Although there has been no violation of the appellee’s constitutional

rights here, we must determine whether there has been prejudicial error

committed by the trial court regarding the mandates of Crim.R. 11(C). We

begin our analysis by considering the text of the rule itself. A review of

such rule, as set forth above, indicates that it requires the trial court to

explain before it accepts “the plea,” “the nature of the charge and of the

maximum penalty involved.” (Emphasis added.) Crim.R. 11(C)(2)(a).

Upon its face the rule speaks in the singular. The term “the charge”

indicates a single and individual criminal charge. So, too, does “the plea”

refer to “a plea” which the court “shall not accept” until the dictates of the

rule have been observed. Consequently, the term “the maximum penalty”

which is required to be explained is also to be understood as referring to a

single penalty. In the context of “the plea” to “the charge,” the reasonable

interpretation of the text is that “the maximum penalty” is for the single

crime for which “the plea” is offered. It would seem to be beyond a

reasonable interpretation to suggest that the rule refers cumulatively to the

total of all sentences received for all charges which a criminal defendant

may answer in a single proceeding.

Id. at 133.




10.
       {¶ 21} Additionally, the court in Johnson referenced the discretion afforded to the

trial court in deciding whether to order Johnson to serve the sentences for his crimes

consecutively or concurrently. Id. at 133-134. Noting that Crim.R. 11 applies “only to

the entry and acceptance of the plea” and “has no relevance to the exercise of the trial

court’s sentencing discretion,” the court found that “it can hardly be said that the rule

imposes upon a trial judge a duty to explain what particular matters he may, at a later

date, determine are significant to the exercise of his discretion.” Id. at 134.

       {¶ 22} A review of case law since Johnson was decided and Crim.R. 11(C)(2)(a)

was amended reveals Ohio appellate courts have almost always held that a trial court

need not warn a defendant of the potential for consecutive sentences prior to accepting a

guilty plea to multiple offenses. The only time courts deviate from this rule is when the

imposition of consecutive sentences is mandatory, such as cases involving a charge of

failure to comply with the order of a peace officer, State v. Pitts, 159 Ohio App.3d 852,

2005-Ohio-1389, 825 N.E.2d 695, ¶ 22 (6th Dist.), repeat violent offender specifications,

State v. Bragwell, 7th Dist. Mahoning No. 06-MA-140, 2008-Ohio-3406, ¶ 57, and State

v. Whitaker, 2013-Ohio-4434, 999 N.E.2d 278, ¶ 27, and sentences imposed for violation

of postrelease control, State v. Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, 124 N.E.3d

766.

       {¶ 23} Of particular note among these “exception cases” is Bishop, which was

decided three decades after Johnson was released. In Bishop, the Ohio Supreme Court



       11.
addressed the following certified question: “Whether a criminal defendant on [postrelease

control] for a prior felony must be advised, during his plea hearing in a new felony case,

of the trial court’s ability under R.C. 2929.141 to terminate his existing [postrelease

control] and to impose a consecutive prison sentence for the [postrelease-control]

violation.” Bishop at ¶ 1.

       {¶ 24} The plurality in Bishop began its analysis by noting that Crim.R.

11(C)(2)(a) was amended since Johnson was decided. However, the court did not

articulate whether, or to what extent, the amendment of the rule (from “charge” to

“charges”) impacted its longstanding holding in Johnson. Instead, the court distinguished

Johnson based upon the fact that Bishop’s felony sentence and the 12-month sentence

attributable to his postrelease control violation were intertwined and were required to be

served consecutively under R.C. 2929.141(A)(1).2 Id. at ¶ 17. Because a prison sentence

imposed for a postrelease control violation must be served consecutively to prison




2
  R.C. 2929.141(A)(1) provides:
       (A) Upon the conviction of or plea of guilty to a felony by a person on post-release
control at the time of the commission of the felony, the court may terminate the term of
post-release control, and the court may do either of the following regardless of whether
the sentencing court or another court of this state imposed the original prison term for
which the person is on post-release control:
       (1) In addition to any prison term for the new felony, impose a prison term for the
post-release control violation. The maximum prison term for the violation shall be the
greater of twelve months or the period of post-release control for the earlier felony minus
any time the person has spent under post-release control for the earlier felony. * * * A
prison term imposed for the violation shall be served consecutively to any prison term
imposed for the new felony.

       12.
sentences for new felony offenses that gave rise to the violation, the court found that the

phrase “maximum penalty involved” in Crim.R. 11(C)(2)(a) includes the postrelease

control violation sentence. Id. Consequently, the court found that defendants must be

notified of the fact that the sentences are required to be imposed consecutively at the time

of the plea hearing on the new felony offense in order to satisfy Crim.R. 11(C)(2)(a). Id.

at ¶ 21.

       {¶ 25} Regarding the issue before us, namely whether Crim.R. 11(C)(2)(a)

requires notification of the potential for consecutive sentencing, Bishop is noteworthy for

two reasons. First, Bishop upholds the approach taken by many intermediate appellate

courts in Ohio (including this court) regarding the differential treatment of cases based

upon whether consecutive sentencing is discretionary or statutorily required.

       {¶ 26} Second, Bishop is the only decision released by the Ohio Supreme Court

following the 1998 amendment to Crim.R. 11(C)(2)(a) in which the court refers to the

amendment of the rule and its impact on the holding in Johnson. Unfortunately, the

plurality in Bishop does little more than briefly mention this issue, stating only that

“Crim.R. 11(C)(2)(a) has been amended since Johnson so that a single plea can now

apply to multiple charges.” Id. at ¶ 15.

       {¶ 27} More problematic than the Bishop plurality’s lack of analysis as to the

import of the 1998 amendment to Crim.R. 11 is the fact that Ohio intermediate courts of

appeal generally fail to even mention the amendment when citing Johnson in those



       13.
decisions that have been released since the amendment. Upon our extensive research, it

appears that no court has engaged in any meaningful analysis of the effect of the

amendment to Crim.R. 11(C)(2)(a) upon the holding in Johnson. The most extensive

discussion of the effect of the amendment appears in the following excerpt from Justice

Kennedy’s dissenting opinion in Bishop:

             The lead opinion correctly notes that since we decided Johnson,

      Crim.R. 11(C)(2)(a) has been amended to require the trial court to ensure

      that the accused understands the nature of the “charges” and the maximum

      penalty involved. However, we amended the rule in 1998 – almost a

      decade after we decided Johnson – “in light of changes in terminology used

      in the criminal law of Ohio effective July 1, 1996,” by Am.Sub.S.B. No. 2,

      146 Ohio Laws, Part IV, 7136 (“S.B. 2”), and the staff comment to the

      amendment does not indicate that making the word “charge” plural was

      intended to be a substantive change. 83 Ohio St.3d xciii, cxi. We do not

      make significant revisions to our procedural rules cryptically, and we have

      never held that our holding in Johnson has been abrogated by the amended

      rule. Ohio appellate courts continue to follow Johnson and hold that

      Crim.R. 11(C)(2)(a) does not require the trial court to advise a defendant

      during a plea colloquy of the possibility of consecutive sentencing. E.g.,

      State v. Dansby-East, 2016-Ohio-202, 57 N.E.3d 450, ¶ 16-17 (8th Dist.);



      14.
       State v. Gabel, 6th Dist. Sandusky Nos. S-14-038, S-14-042, S-14-043, and

       S-14-045, 2015-Ohio-2803, ¶ 13-14; State v. Mack, 1st Dist. Hamilton No.

       C-140054, 2015-Ohio-1430, ¶ 25.

Id. at ¶ 47 (Kennedy, J., dissenting); see also id. at ¶ 72 (Fischer, J., dissenting) (finding

that the 1998 amendment to Crim.R. 11(C)(2)(a) did not disturb the holding in Johnson

that the phrase “maximum penalty involved” means the maximum penalty for each

individual charge, not the aggregate penalty if the individual sentences are imposed

consecutively).

       {¶ 28} For the reasons articulated by Justice Kennedy in the quote above, and

because the plurality decision in Bishop did not expressly overrule Johnson, we find that

the change from “charge” to “charges” under the 1998 amendment to Crim.R.

11(C)(2)(a) did not disturb the holding in Johnson. While the plurality in Bishop

distinguished Johnson, it did not overrule Johnson when it had an opportunity to do so.

State v. Nave, 8th Dist. Cuyahoga No. 107032, 2019-Ohio-1123, ¶ 11. As an

intermediate court, we are not free to overrule a decision of the Ohio Supreme Court.

State v. Thrasher, 6th Dist. Wood No. WD-06-047, 2007-Ohio-2838, ¶ 7. Instead, we are

bound to follow the decision. Id.

       {¶ 29} Our continued application of the Ohio Supreme Court’s holding in Johnson

is consistent with the practice of other Ohio appellate courts that have distinguished




       15.
Johnson and Bishop. For example, in State v. Roberts, 9th Dist. Medina No. 19CA0004-

M, 2019-Ohio-4393, the Ninth District stated:

       In Bishop, however, the question at hand was not whether Crim.R.

       11(C)(2)(a) requires a defendant to be informed of the aggregate maximum

       prison term, and the plurality took care to note that ‘what happened to the

       defendant in Johnson is a far cry from what happened’ to the defendant in

       Bishop. Instead, Bishop addressed a specific question: whether a defendant

       who pleads guilty to a new felony committed while on postrelease control

       must also be informed of the consequences that could result from the

       postrelease control violation during the plea colloquy.

Id. at ¶ 6. Additionally, the Fifth District examined Johnson and Bishop, and found that

“where post-release control is not a consideration, the concerns expressed in Bishop do

not apply, and Johnson does not require a defendant be advised of the possibility of

consecutive sentences.” State v. Ellis, 5th Dist. Coshocton Nos. 2019CA0014 and

2019CA0015, 2020-Ohio-1130, ¶ 10.

       {¶ 30} The decisions that have been released by courts of appeals after Bishop

agree with the Eighth District’s statement that “[u]nder Ohio law, there is no requirement

for the trial court to advise of the possibility that each individual sentence may be

imposed consecutively, such that a plea can be considered as involuntary in the absence

of such an advisement.” State v. Cobbledick, 8th Dist. Cuyahoga No. 108959, 2020-



       16.
Ohio-4744, ¶ 6; see also State v. Novoa, 7th Dist. Mahoning No. 19 MA 0073, 2021-

Ohio-3585, ¶ 22 (limiting Bishop to cases involving defendants that plead guilty to new

felonies while on postrelease control and recognizing that “many appellate jurisdictions,

including this Court, have continued to follow Johnson”); State v. Willard, 2021-Ohio-

2552, --- N.E.3d ----, ¶ 69 (11th Dist.) (“This court and others have recognized the court’s

distinction in Bishop and have continued to apply Johnson.”).

       {¶ 31} In sum, the consensus among Ohio appellate districts on the issue at hand

seems to be the following: “When a consecutive sentence is discretionary under R.C.

2929.14(C)(4), * * * the failure to inform a criminal defendant that a prison term may be

run consecutive to another is not a violation of Crim.R. 11(C)(2)(a). The Ohio Supreme

Court’s decision in Bishop did not disturb this holding in Johnson.” Nave at ¶ 12; see

also State v. Hicks, 8th Dist. Cuyahoga No. 107022, 2019-Ohio-1368, ¶ 17-21 (relying

upon the Ohio Supreme Court’s decision in Johnson and rejecting the argument that a

guilty plea was not knowingly, intelligently, and voluntarily entered based upon the trial

court’s failure to explain that it could elect to run felony sentence consecutive to

probation violation sentence); State v. Shepard, 11th Dist. Ashtabula No. 2019-A-0024,

2019-Ohio-3995, ¶ 44 (“The trial court is not required to inform the defendant of the

maximum total of the sentences or that the sentences could be imposed consecutively.”);

Roberts, supra, at ¶ 7 (upholding the defendant’s guilty plea to kidnapping and rape

based upon Johnson, and finding Bishop inapplicable since postrelease control was not a



       17.
consideration). While trial courts often go “beyond [their] legal obligations by, among

other things, discussing consecutive sentences and calculating the maximum total prison

term,” such efforts are not required to satisfy the requirement to inform a defendant of the

maximum penalty involved under Crim.R. 11(C)(2)(a). Shephard at ¶ 47; see also

Johnson, supra, 40 Ohio St.3d at 135, 532 N.E.2d 1295 (Brown, J., concurring) (“Though

it does not rise to the level of constitutional error and though there has been a technical

compliance with Crim.R. 11(C)(2), the preferred practice would be for the trial judge to

inform a defendant that sentences may be imposed consecutively before accepting a

guilty plea to multiple offenses.”)

       {¶ 32} As was the case in Johnson, none of the offenses to which appellant pled

guilty carry a mandatory consecutive sentence. Therefore, this case is distinguishable

from Bishop and those cases subject to its holding. Because the trial court’s decision to

impose consecutive sentences was discretionary, the trial court was not required to

inform appellant that it could order him to serve any sentences imposed consecutively

rather than concurrently. Further, the trial court’s failure to provide such information was

not a violation of Crim.R. 11(C)(2)(a) and did not render the plea involuntary.

       {¶ 33} Accordingly, appellant’s first assignment of error is not well-taken.

                            B.        Sentencing Considerations

       {¶ 34} In his second assignment of error, appellant argues that the trial court’s

imposition of an 85-month term of incarceration is inconsistent with the principles and



       18.
purposes of felony sentencing under R.C. 2929.11, is not supported by the seriousness

and recidivism factors under R.C. 2929.12, and is not permitted under R.C.

2929.13(B)(1). Relatedly, appellant argues in his third assignment of error that the trial

court erred when it ordered appellant to serve his individual sentences consecutively

because the record does not clearly and convincingly support the trial court’s findings

under R.C. 2929.14(C)(4). Since the arguments raised in appellant’s second and third

assignments of error are interrelated, we will address them together.

       {¶ 35} We review felony sentences under R.C. 2953.08(G)(2). State v. Goings,

6th Dist. Lucas No. L-13-1103, 2014-Ohio-2322, ¶ 20. We may increase, modify, or

vacate and remand a trial court’s sentence only if we clearly and convincingly find either

of the following:

              (a) That the record does not support the sentencing court’s findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.

The burden is on appellant to identify clear and convincing evidence in the record to

show that the trial court erred in imposing his sentence. State v. Torres, 6th Dist. Ottawa

No. OT-18-008, 2019-Ohio-434, ¶ 6.




       19.
       {¶ 36} As an initial matter relating to appellant’s R.C. 2929.11 and 2929.12

argument, we note that the Ohio Supreme Court recently held that R.C. 2953.08(G)(2)

does not permit an “appellate court to independently weigh the evidence in the record and

substitute its judgment for that of the trial court concerning the sentence that best reflects

compliance with R.C. 2929.11 and 2929.12.” State v. Jones, 163 Ohio St.3d 242, 2020-

Ohio-6729, 169 N.E.3d 649, ¶ 42; see also State v. Toles, Slip Opinion No. 2021-Ohio-

3531, ¶ 1 (affirming sentencing judgment on the authority of Jones). Applying Jones, we

have consistently held that “assigning error to the trial court’s imposition of sentence as

contrary to law based solely on its consideration of R.C. 2929.11 and 2929.12 is no

longer grounds for this court to find reversible error.” (Emphasis added.) State v.

Orzechowski, 6th Dist. Wood No. WD-20-029, 2021-Ohio-985, ¶ 13; see also State v.

Staten, 6th Dist. Sandusky Nos. S-20-026, S-20-027, S-21-008, 2021-Ohio-3382, ¶ 13;

State v. Vargyas, 6th Dist. Wood No. WD-20-068, 2021-Ohio-3383, ¶ 25; State v.

Woodmore, 6th Dist. Lucas No. L-20-1088, 2021-Ohio-1677, ¶ 17; State v. Buck, 6th

Dist. Wood No. WD-20-031, 2021-Ohio-1073, ¶ 7; State v. White, 6th Dist. Wood No.

WD-20-040, 2021-Ohio-987, ¶ 10.

       {¶ 37} In light of Jones, and consistent with our decisions applying it, we find that

we cannot consider appellant’s contention that the trial court improperly applied the

seriousness and recidivism factors under R.C. 2929.12 or that his prison sentence is




       20.
inconsistent with the principles and purposes of sentencing under R.C. 2929.11. Staten at

¶ 13.

        {¶ 38} Next, we turn to appellant’s argument that the trial court was not permitted

to sentence him to prison for his offenses, all of which were felonies of the fourth degree,

under R.C. 2929.13(B)(1). This section provides, in relevant part:

               (B)(1)(a) Except as provided in division (B)(1)(b) of this section, if

        an offender is convicted of or pleads guilty to a felony of the fourth or fifth

        degree that is not an offense of violence or that is a qualifying assault

        offense, the court shall sentence the offender to a community control

        sanction or combination of community control sanctions if all of the

        following apply:

               (i) The offender previously has not been convicted of or pleaded

        guilty to a felony offense.

               (ii) The most serious charge against the offender at the time of

        sentencing is a felony of the fourth or fifth degree.

               (iii) The offender previously has not been convicted of or pleaded

        guilty to a misdemeanor offense of violence that the offender committed

        within two years prior to the offense for which sentence is being imposed.

               (b) The court has discretion to impose a prison term upon an

        offender who is convicted of or pleads guilty to a felony of the fourth or



        21.
       fifth degree that is not an offense of violence or that is a qualifying assault

       offense if any of the following apply:

              ***

              (iv) The offense is a sex offense that is a fourth or fifth degree felony

       violation of any provision of Chapter 2907. of the Revised Code.

              ***

              (vii) The offender held a public office or position of trust, and the

       offense related to that office or position; the offender's position obliged the

       offender to prevent the offense or to bring those committing it to justice; or

       the offender's professional reputation or position facilitated the offense or

       was likely to influence the future conduct of others.

       {¶ 39} In general, a defendant who meets the criteria set forth in R.C.

2929.13(B)(1)(a) may not be sentenced to prison. However, the trial court has discretion

to impose a prison sentence upon such a defendant if any of the factors contained in R.C.

2929.13(B)(1)(b) apply. Notably, the factors are presented in the disjunctive, meaning a

prison sentence is permissible if any of the factors are found to apply.

       {¶ 40} Here, the trial court determined that appellant was subject to a prison

sentence despite the fact that he qualified for community control under R.C.

2929.13(B)(1)(a) because he pled guilty to sex offenses under Chapter 2907 of the

Revised Code and he held a position that obligated him to prevent the offenses from



       22.
occurring. In his brief, appellant challenges only one of these findings, namely the

determination that he held a position that obligated him to prevent the offenses from

occurring in this case. Appellant does not dispute that he pled guilty to five counts of

unlawful sexual conduct with a minor, all of which were sex offenses and violations of

R.C. 2907.04(A). Consequently, we find that the trial court was permitted to impose a

prison sentence under R.C. 2929.13(B)(1)(b)(iv), irrespective of its determination under

R.C. 2929.13(B)(1)(b)(vii).

       {¶ 41} As his final sentencing argument, appellant contends that the trial court

erred when it ordered appellant to serve his individual sentences consecutively because

the record does not clearly and convincingly support the trial court’s findings under R.C.

2929.14(C)(4).

       {¶ 42} Our review of a trial court’s order directing an appellant to serve

consecutive sentences is limited to challenges of a trial court’s findings under R.C.

2929.14(C)(4). State v. Adams, 6th Dist. Wood Nos. WD-21-017, WD-21-018, 2021-

Ohio-2862, citing State v. Gwynne, 158 Ohio St.3d 279, 2019-Ohio-4761, 141 N.E.3d

169, ¶ 16-17. R.C. 2929.14(C)(4) provides:

              If multiple prison terms are imposed on an offender for convictions

       of multiple offenses, the court may require the offender to serve the prison

       terms consecutively if the court finds that the consecutive service is

       necessary to protect the public from future crime or to punish the offender



       23.
       and that consecutive sentences are not disproportionate to the seriousness of

       the offender’s conduct and to the danger the offender poses to the public,

       and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of the

       multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.

       {¶ 43} R.C. 2929.14(C)(4) requires the trial court to make three statutory findings

before imposing consecutive sentences. State v. Beasley, 153 Ohio St.3d 497, 2018-

Ohio-493, 108 N.E.3d 1028, ¶ 252; State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-

3177, 16 N.E.3d 659, ¶ 26. “It must find (1) that consecutive sentences are necessary to

protect the public or to punish the offender; (2) that consecutive sentences are not



       24.
disproportionate to the seriousness of the offender’s conduct and to the danger that the

offender poses to the public; and (3) that R.C. 2929.14(C)(4)(a), (b), or (c) is applicable.”

Staten, 6th Dist. Sandusky Nos. S-20-026, S-20-027, S-21-008, 2021-Ohio-3382, at ¶ 9,

citing Beasley at ¶ 252. Moreover, “the trial court must make the requisite findings both

at the sentencing hearing and in the sentencing entry.” (Emphasis sic.) Beasley at ¶ 253,

citing Bonnell at ¶ 37.

       {¶ 44} In the present case, the trial court made the requisite findings at the

sentencing hearing and memorialized those findings in the sentencing entry. In

particular, the court found that consecutive sentences were necessary to protect the public

from future crime or to punish appellant and were not disproportionate to the seriousness

of appellant’s conduct and to the danger he poses to the public. The court also found that

at least two of the multiple offenses committed by appellant were committed as part of a

course of conduct, and the harm caused by two or more of the offenses was so great or

unusual that no single prison term for any of the offenses would adequately reflect the

seriousness of appellant’s conduct.

       {¶ 45} Appellant does not contest the trial court’s technical compliance with R.C.

2929.14(C)(4). Instead, he argues that the record does not clearly and convincingly

support the trial court’s finding that the harm he caused was so great or unusual that no

single prison term would adequately reflect the seriousness of his conduct. According to

appellant, the record “is ambiguous as it relates to any harm suffered by the victim. * * *



       25.
By all accounts, the victim appeared to have a positive perspective of Appellant and the

circumstances surrounding this matter.”

       {¶ 46} Appellant’s argument regarding the trial court’s findings under R.C.

2929.14(C)(4) fails because it is not consistent with the record in this case. Indeed, the

trial court heard statements at sentencing from the state and the victim’s mother that

support the trial court’s conclusion that the harm caused by appellant’s conduct was great

and unusual. Specifically, the state indicated that appellant’s sexual contact with the

victim occurred over a period of approximately two months when the victim was only 13

years old. At the time, appellant understood that the victim was suicidal and depressed.

The victim’s mother further explained that the sexual relationship had a significant

negative impact on her daughter, causing psychological problems that now require

medication and counseling. The trial court also reviewed appellant’s presentence

investigation report, which contained references to the victim’s diary entries, in which

she revealed that appellant was grooming her by providing her with drugs and emotional

support.

       {¶ 47} Upon review, we cannot say that the trial court’s finding that appellant

caused great or unusual harm is clearly and convincingly unsupported by the record.

Appellant had a prolonged sexual relationship with a 13 year old girl with whom he

resided by preying upon her vulnerable psychological condition and exacerbating it to the

point where she now requires counseling and medication. Given these facts, we disagree



       26.
with appellant’s contention that the record is ambiguous as to harm suffered by the

victim. Moreover, we find appellant’s assertion that “the victim appeared to have a

positive perspective of Appellant and the circumstances surrounding this matter” wholly

untenable and irrelevant to the harm inquiry before us.

       {¶ 48} Since the trial court made the requisite findings under R.C. 2929.14(C)(4)

to support consecutive sentences, and in light of appellant’s failure to meet his burden of

demonstrating that the record does not clearly and convincingly support the trial court’s

findings, State v. Andrews, 6th Dist. Lucas No. L-20-1199, 2021-Ohio-3507, ¶ 14-16, we

reject appellant’s argument that the trial court erred when it ordered appellant to serve his

individual sentences consecutively.

       {¶ 49} Having rejected all of appellant’s arguments relating to the trial court’s

imposition of sentence in this case, we find appellant’s second and third assignments of

error not well-taken.

                         C.      Ineffective Assistance of Counsel

       {¶ 50} In his fourth and final assignment of error, appellant argues that he received

ineffective assistance of trial counsel.

       {¶ 51} To demonstrate ineffective assistance of counsel, appellant must first show

that trial counsel’s representation “fell below an objective standard of reasonableness.”

Strickland v. Washington, 466 U.S. 668, 687-688, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984). Because “effective assistance” may involve different approaches or strategies,



       27.
our scrutiny of trial counsel’s performance “must be highly deferential” with a “strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” State v. Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d 373 (1989), quoting

Strickland at 689. Should appellant demonstrate her trial counsel’s performance was

defective, appellant must also demonstrate that prejudice resulted. Bradley at paragraph

two of the syllabus.

       {¶ 52} Appellant argues that he received ineffective assistance of counsel based

upon trial counsel’s failure to file a motion for a continuance in order to further

investigate the potential conflict of interest stemming from an allegation that the trial

judge previously represented the victim as a guardian ad litem.

       {¶ 53} Our review of the sentencing hearing transcript reveals that trial counsel

alerted the trial court judge to the potential conflict of interest arising out of a previous

representation of the victim, but the judge had no memory of any such representation.

Further, the victim’s mother had no recollection of the trial judge’s involvement in any

prior proceedings involving the victim.

       {¶ 54} Upon consideration of this record, we find that appellant cannot

demonstrate that his trial counsel’s performance was deficient or that he suffered

prejudice by counsel’s decision not to seek a continuance. The record contains no

support for appellant’s speculative claim, itself based upon an anonymous allegation

received by trial counsel prior to sentencing, that the trial judge was conflicted. On the



       28.
contrary, the statements of both the trial judge and the victim’s mother reveal that the trial

judge had not previously represented the victim, and was therefore free from any conflict

of interest.

       {¶ 55} Trial counsel appears to have made a tactical decision not to press the issue

of the trial judge’s potential conflict of interest beyond the brief inquiry that took place at

the beginning of the sentencing hearing because there was no evidence to support the

allegation. Such tactical decisions do not give rise to a claim for ineffective assistance of

counsel. See State v. Warner, 8th Dist. Cuyahoga No. 95750, 2012-Ohio-256, ¶ 11,

citing State v. Pasqualone, 121 Ohio St.3d 186, 2009-Ohio-315, 903 N.E.2d 270 and

State v. Frazier, 115 Ohio St.3d 139, 2007-Ohio-5048, 873 N.E.2d 1263 (noting that

ineffective assistance of counsel arguments predicated upon such things as trial counsel’s

failure to request a continuance fail because they involve “strategic choices of counsel

that [fall] within the realm of trial strategy and tactics that will not ordinarily be disturbed

on appeal”).

       {¶ 56} Moreover, appellant fails to establish that he was prejudiced by trial

counsel’s failure to seek a continuance. Any assertion that the continuance would have

led to the discovery of a conflict of interest and the subsequent disqualification of the trial

judge is speculative at best. “[S]peculative claims do not support a finding of ineffective

assistance.” State v. Taft, 6th Dist. Huron No. H-18-003, 2019-Ohio-1565, ¶ 51.




       29.
       {¶ 57} Having found that appellant has not demonstrated that his trial counsel’s

performance was deficient or that he was prejudiced thereby, we reject appellant’s

ineffective assistance of counsel claim. Accordingly, appellant’s fourth assignment of

error is not well-taken.

                                    III.   Conclusion

       {¶ 58} In light of the foregoing, the judgment of the Sandusky County Court of

Common Pleas is affirmed. The costs of this appeal are assessed to appellant under

App.R. 24.

                                                                       Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.

Christine E. Mayle, J.                         ____________________________
                                                       JUDGE
Gene A. Zmuda, P.J.
                                               ____________________________
Myron C. Duhart, J.                                    JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE

       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




       30.